FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT                    July 21, 2020
                        _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

    v.                                                No. 20-3050
                                            (D.C. No. 2:05-CR-20018-JWL-1)
    CARLOS JACKSON,                                     (D. Kan.)

          Defendant - Appellant.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

         Mr. Carlos Jackson appeals the denial of his motion to reduce his

sentence under the First Step Act of 2018. We affirm.

         Mr. Jackson pleaded guilty to two counts: (1) conspiracy to

manufacture, to possess with intent to distribute, and to distribute 280

grams or more of a mixture containing cocaine base, 21 U.S.C.


*
      We conclude that oral argument would not materially help us in
deciding the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate under Fed. R. App. P. 32.1(a) and 10th Cir. R.
32.1(A).
§§ 841(a)(1), 841(b)(1)(A), and 846, and (2) unlawful use of a firearm

during a drug trafficking crime, 18 U.S.C. § 924(c). The two counts

triggered mandatory minimum sentences of ten years and five years, and

the court imposed the mandatory minimum sentences for both counts.

      Mr. Jackson moved for a sentence reduction under the First Step Act.

This Act permits the sentencing court to reduce a sentence “as if sections 2

and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194, 5222 (2018). But Mr. Jackson was sentenced in

2013. At that time, sections 2 and 3 of the Fair Sentencing Act of 2010

were already in effect. So Mr. Jackson has already received the benefit of

sections 2 and 3.

      He was given ten years and five years in prison because the district

court had no authority to impose a shorter prison term; these were the

mandatory minimum terms of imprisonment. As we said in Mr. Jackson’s

prior appeal, “federal courts are powerless to decrease [a] sentence below

the statutory mandatory minimum.” United States v. Jackson, 787 Fed.

Appx. 543, 545 n.2 (10th Cir. 2019); see U.S.S.G. § 5G1.1(c)(2). Given

our inability to decrease the sentence below the statutory mandatory




                                      2
minimum, we affirm the denial of Mr. Jackson’s motion to reduce the

sentence.

                                 Entered for the Court



                                 Robert E. Bacharach
                                 Circuit Judge




                                    3